—Appeal from a judgment of the Supreme Court (Lamont, J.), rendered July 13, 2001 in Albany County, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant pleaded guilty to the crime of burglary in the second degree and was sentenced as a second felony offender in accordance with the negotiated plea agreement to a determinate term of 12 years’ imprisonment and 5 years of postrelease supervision. Defense counsel now seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record and defense counsel’s brief leads to the same conclusion. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Spain, Mugglin, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.